DISMISS and Opinion Filed July 12, 2019




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00599-CV

                            TONY SAAD, Appellant
                                      V.
              AATH BROKERS. INC. D/B/A ANA COMMERCIAL, Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-12911

                             MEMORANDUM OPINION
                  Before Chief Justice Burns and Justices Molberg and Nowell
                                Opinion by Chief Justice Burns
       Before the Court is the parties’ agreed motion to dismiss the appeal with prejudice. The

parties inform the Court that they wish to dismiss the appeal with prejudice with each party bearing

its own costs. Accordingly, we grant the motion and dismiss this appeal with prejudice. See TEX.

R. APP. P. 42.1(a).




                                                  /Robert D.Burns, III/
                                                  ROBERT D. BURNS, III
                                                  CHIEF JUSTICE



190599F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 TONY SAAD, Appellant                              On Appeal from the 101st Judicial District
                                                   Court, Dallas County, Texas
 No. 05-19-00599-CV        V.                      Trial Court Cause No. DC-18-12911.
                                                   Opinion delivered by Chief Justice Burns.
 AATH BROKERS. INC. D/B/A ANA                      Justices Molberg and Nowell participating.
 COMMERCIAL, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED with
prejudice.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered July 12, 2019.




                                             –2–